DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/23/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Hori et al. (7,931,315).
 	Hori et al. in figures 1-40, disclose a bumper reinforcement beam comprising a first tubular member (2) having a first transverse cross-sectional shape continuously along a length of the first tubular member and a second tubular member (2) having a second transverse cross-sectional shape continuously along a length of the second tubular member; wherein in the first tubular member has a first wall section (5, figure 15) fixedly attached at a second wall section (6, figure 15) of the second tubular member along the length of the second tubular member to form a stacked tubular arrangement.  
 	Regarding claim 2, Hori et al. disclose the second tubular member comprising a metal sheet with edge portions welded together to form a weld seam along the length of the second tubular member (both of the tubular members are joint together by welded).  
 	Regarding claim 3, Hori et al. disclose the first and second tubular members each comprise a metal sheet with edge portions welded together to enclose the respective first and second tubular members along the respective lengths.  
 	Regarding claim 4, Hori et al. disclose the second tubular member comprises a single hollow beam having a rectangular cross-sectional shape.  
 	Regarding claim 5, Hori et al. disclose the first and second tubular members each comprise an inner wall section (7) and an outer wall section (8) that are generally aligned with each other along the length of the first tubular member.  
 	Regarding claim 6, Hori et al. disclose the first and second tubular members each comprise an inner wall section (7), an outer wall section (8), an upper wall section (5), and a lower wall section (6) that form a rectangular cross-sectional shape, and wherein the lower wall section of the first tubular member is attached along the upper wall section of the second tubular member.  
 	Regarding claim 7, Hori et al. disclose the first tubular member, which is welded to the second tubular member.  
 	Regarding claim 8, Hori et al. disclose the first tubular member, which is attached to the second tubular member with an adhesive layer that securely bonds the first and second members together.  
 	Regarding claim 9, Hori et al. in figures 1-40, disclose a bumper reinforcement beam comprising an upper member (2) having a first metal sheet formed with a tubular shape along a length of the upper member; and an lower member (2) having a second metal sheet formed with a tubular shape along a length of the lower member, wherein in the upper member is fixedly attached along the length of the lower member to form a stacked tubular arrangement.  
 	Regarding claim 10, Hori et al. disclose the upper and lower members each comprise an inner wall section (7), an outer wall section (8), an upper wall section (5), and a lower wall section (6). The lower wall section of the upper member is attached along the upper wall section of the lower member.  
 	Regarding claim 11, Hori et al. in figure 15, disclose the upper member comprising a first transverse cross-sectional shape continuously along the length of the upper member, and wherein the lower member comprises a second transverse cross-sectional shape continuously along the length of the lower member.  
 	Regarding claim 12, Hori et al. disclose at least one of the first transverse cross-sectional shape or the second transverse cross-sectional shape comprising a channel rib disposed along a front wall section of the respective upper or lower member.  
 	Regarding claim 13, Hori et al. disclose the lower member having a second transverse cross-sectional shape continuously along the length of the lower member.  
 	Regarding claim 14, Hori et al. disclose the first and second transverse cross-sectional shapes, which are the same.  
 	Regarding claim 15, Hori et al. disclose the upper and lower members each comprise a metal sheet with edge portions welded together to enclose the respective upper and lower members along the respective lengths.  
 	Regarding claim 16, Hori et al. disclose the upper and lower members each comprise an inner wall section and an outer wall section that are generally aligned with each other along the lengths of the upper and lower member.  
 	Regarding claim 17, Hori et al. disclose the upper member, which is welded to the lower member.  
 	Regarding claim 18, Hori et al. disclose the upper member, which is attached to the lower member with an adhesive layer that securely bonds the upper and lower members together.  
 	Regarding claims 19, Hori et al. in figures 1-40, disclose a bumper reinforcement beam comprising a first member (2) having a first metal sheet formed to have a first transverse cross-sectional shape continuously along a length of the first member; and a second member (2) having a second metal sheet formed to have a second transverse cross- sectional shape continuously along a length of the second member, wherein in the first member has a first wall section fixedly attached at a second wall section of the second member along the length of the second member, and wherein the first and second members form a stacked arrangement with wall sections of the first and second members defining an front face of the bumper reinforcement beam (see figure 15).  
 	Regarding claim 20, Hori et al. in figure 15, disclose the first member, which is attached to the second member with welding or an adhesive layer.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAU VAN PHAN whose telephone number is (571)272-6696. The examiner can normally be reached Monday to Friday 8:00 to 4:00 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Shriver can be reached on 303-297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAU V PHAN/Primary Examiner, Art Unit 3618